Russell, J.,
dissenting. I am fixed in the opinion that there should be no relaxation of the rule announced by this court in Hammock v. State, and Hughes v. State, supra. Every consideration of sound public policy calls specially for the enforcement o£ this rule, where it appears that the arresting officer has been overzealous in the prosecution. In my opinion.the welí-recognized rule' that an objection is worthless which is directed as a whole to testimony, some of which is competent and some illegal, has no application under the peculiar facts of this case. If the testimony to which objection was made had been that the policeman took a. pocketbook of a certain description from the person of the defendant, and another pocketbook of a certain description from the person of another defendant, the rule would have applied, unless counsel had specified in his objection that he referred only to the testimony relating to the pocketbook taken from the defendant, and the. objection would properly have been overruled. But under the language used by the witness, the defendant was precluded from.separating the good from the bad. The witness’s language was, “L found two pocketbooks on them; one on each.” It was impossible to separate what was subject to objection from that which,, under the rule stated in the headnote> was not subject to the-specific objection urged. The conglomerate statement of the State’s, witness containing a poisonous element obnoxious to our constitution, which it was impossible to segregate, and the State having offered its testimony in the form it did, the defendant, in mj opinion, had the right to attack it as he did.